Citation Nr: 0019567	
Decision Date: 07/26/00    Archive Date: 07/31/00

DOCKET NO.  99-05 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance or by reason of being 
housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel



INTRODUCTION

The veteran had active service from November 1948 to August 
1952.

This appeal arises from a January 1998 rating decision which, 
in pertinent part,  denied the veteran's claim for special 
monthly compensation based on the need for regular aid and 
attendance or by reason of being housebound.  Several months 
later the veteran's spouse, the current appellant, was 
appointed to serve as the veteran's guardian.

The Board of Veterans' Appeals (Board) notes that the 
appellant's claim for service connection for right middle 
cerebral artery stroke secondary to the veteran's service-
connected gunshot wound of the right leg was denied in a June 
1999 rating decision.  The current record does not show that 
a notice of disagreement has been received and an appeal with 
respect to this issue has not been perfected.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the originating agency.

2.  The veteran requires assistance on a regular basis and is 
housebound as the result of a January 1997 stroke, a 
condition for which service connection is not in effect.


CONCLUSION OF LAW

The criteria for entitlement to special monthly compensation 
based on the need for regular aid and attendance or by reason 
of being housebound have not been met.  38 U.S.C.A. 
§§ 1114(l), 1114(s), 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.350, 3.352 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking special monthly compensation based 
on the veteran's need for regular aid and attendance or by 
reason of being housebound.  The Board finds that the claim 
is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, she has presented a claim which is 
plausible.  The Board is also satisfied that all relevant 
facts have been properly developed and no further assistance 
is required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).

Factual Background

Service connection has been in effect for paralysis, right 
sciatic nerve, rated 40 percent disabling, since July 1981; 
for the residuals of gunshot wound of the right femur, Muscle 
Group XIV, with a 2 and 3/4 inch shortening of the right lower 
extremity, rated 30 percent disabling since September 1952; 
for venous insufficiency, rated 30 percent disabling since 
July 1981; for a right ankle fracture with internal fixation, 
open reduction and degenerative joint disease, rated 20 
percent disabling since November 1979; for low back strain, 
rated 20 percent disabling since July 1981; and for 
osteomyelitis, rated 10 percent disabling since September 
1966.  Since July 1981, the veteran has been in receipt of a 
total rating for compensation purposes based on individual 
unemployability and has been entitled to special monthly 
compensation under 38 U.S.C.A. § 1114(k) and 38 C.F.R. 
§ 3.350(a) on account of loss of use of the right lower 
extremity.

Records show that the veteran was admitted to Buffalo 
Hospital for a possible stroke in January 1997 and that the 
following day he was transferred to a Department of Veterans 
Affairs (VA) Medical Center.  VA hospital records reflect 
that the veteran had been admitted to Buffalo Hospital with 
the acute onset of left-sided weakness and unresponsiveness.  
Following his transfer, the veteran's spouse reported that 
the veteran's medical history and noted that the veteran did 
not complain of any headache or any chest pain.  She 
indicated that the veteran had been fairly healthy and did 
his normal activities in an organized way.  He was reported 
to have been fully independent and had walked without any 
support.  The veteran was admitted with a presumptive 
diagnosis of right hemispheric infarct.

The veteran's past medical history was reported to include 
diabetes mellitus, Type II, with evidence of diabetic 
retinopathy and diabetic neuropathy; history of hypertension; 
and history of angina in the past with a May 1996 stress test 
revealing a moderate sized area of ischemia in the 
inferolateral wall.  After several days in the hospital the 
veteran was discharged to a nursing home setting in order to 
undergo very vigorous occupational and physical therapy.  The 
discharge diagnosis was right middle cerebral artery stroke.

VA medical records reflect that the veteran was transferred 
from a VA nursing home to a VA Medical Center in May 1997 for 
one day history of bright red blood per rectum as well as 
melena.  Following evaluation the veteran was transferred to 
another VA Medical Center with a diagnosis of upper 
gastrointestinal bleed; it was noted that testing had shown a 
1 cm. ulcer in the antrum of the stomach.

At the time of a September 1997 VA examination it was 
reported that the veteran had been an inpatient since May 
1997.  His medical history was significant for status post 
cerebrovascular accident affecting the left side with a 
severe spasticity of the left upper and lower extremities; 
expressive aphasia; neurogenic bladder; and status post 
gunshot wound to the right hip area with muscle loss of the 
right vastus lateralis, shortening of the right lower 
extremity and osteomyelitis of the right femur which was 
currently inactive.
The physician stated that, because of the veteran's stroke 
affecting the left side with resultant spasticity and 
severely limited range of motion as well as virtually no 
range of motion of the right ankle, right hip and loss of the 
right sciatic nerve, the veteran's was essentially wheelchair 
bound 100 percent of the time and required assistance of 
another person in his ordinary activities of daily living.  
He required straight cathertization for his neurogenic 
bladder every eight hours and was considered to be a hazard 
to himself in an environment if living alone.

It was noted that the veteran could sit quite well in a chair 
and that, while there was some weakness of the right lower 
extremity, he was able to move the right knee to the extent 
that he can move along in a wheelchair with his right foot 
along the floor for traction.  The examiner noted that 
because of the upper left spasticity, one would expect 
difficulty with self-feeding and dressing and that, with the 
lower extremity problems, he also had further problems with 
dressing as well as weight bearing and ambulation and being 
prone to pressure ulcers.  His only means of locomotion was 
that of a wheelchair with an attendant.

Analysis

38 U.S.C.A. § 1114(l) states that, if the veteran, as the 
result of a service-connected disability, is permanently 
bedridden or so helpless as to be in need of regular aid and 
attendance, special monthly compensation shall be granted.

The Board observes that there is no question but that the 
evidence shows that, with respect to this veteran, there is 
an actual requirement of personal assistance from others and 
that he requires this care or assistance on a regular basis 
to protect and assist him.  While he is in need of regular 
aid and attendance, the record clearly demonstrates that this 
is the result of a cerebrovascular accident experienced by 
the veteran in January 1997, a disability for which service 
connection is not in effect.

The appellant herself indicated at the time the veteran 
experienced the stroke that he was fairly healthy, did his 
normal activities in an organized way, was fully independent 
and walked without any support.  As a grant of special 
monthly compensation based on the need for regular aid and 
attendance requires that service connection be in effect for 
the disability or disabilities which have resulted in that 
need, the claim must be denied.

The special monthly compensation provided by 38 U.S.C. 
1114(s) for housebound status is payable where the veteran 
has a single service-connected disability rated as 100 
percent and either has additional service-connected 
disability or disabilities independently ratable at 60 
percent, separate and distinct from the 100 percent service-
connected disability and involving different anatomical 
segments or bodily systems, is permanently housebound by 
reason of service-connected disability or disabilities.  This 
requirement is met when the veteran is substantially confined 
as a direct result of service-connected disabilities to his 
dwelling and the immediate premises or, if institutionalized, 
to the ward or clinical areas, and it is reasonably certain 
that the disability or disabilities and resultant confinement 
will continue throughout his lifetime.

In the instant case the veteran is not shown to have a single 
service-connected disability rated as 100 percent.  Moreover, 
while he is in fact housebound, this is the result of his 
stroke and not shown to be by reason of service-connected 
disability or disabilities.  Accordingly, a grant of special 
monthly compensation by reason of being housebound must also 
be denied.  We have considered the doctrine of reasonable 
doubt but, as the evidence is not in relative equipoise, this 
doctrine is not for application.



ORDER

Entitlement to special monthly compensation based on the need 
for regular aid and attendance or by reason of being 
housebound is denied.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

